Citation Nr: 0315827	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for head 
injury with residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from February 1986 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board initially notes that the June 2001 rating decision 
from which the current appeal originates also denied service 
connection for motion sickness.  The veteran was issued a 
statement of the case in November 2001 addressing the issue 
of entitlement to service connection for motion sickness, but 
in his VA Form 9 of November 2001 the veteran specifically 
indicated that he was limiting his appeal to the issue listed 
on the title page of this action.  Thereafter no further 
communication was received from the veteran or his former 
representative concerning the issue of entitlement to service 
connection for motion sickness.  The Board notes that 
following the veteran's appointment of his current 
representative, that representative in June 2003 identified 
the issues on appeal as including entitlement to service 
connection for motion sickness.  

Inasmuch as the veteran specifically indicated in his 
November 2001 VA Form 9 that he was seeking appellate review 
only of the issue listed on the title page of this action, 
and as the June 2003 statement by the current representative 
was, in any event, submitted well beyond any applicable 
deadline for perfecting an appeal with respect to the claim 
for service connection for motion sickness, the Board finds 
that the issue of entitlement to service connection for 
motion sickness is not before the Board for appellate review.

The Board also notes that the veteran was issued a statement 
of the case in February 2002 addressing the issue of 
entitlement to service connection for bilateral hearing loss; 
the statement of the case was issued in response to the 
veteran's notice of disagreement with a June 2001 rating 
decision which denied the benefit sought.  Following the 
February 2002 statement of the case, no further communication 
has been received from either the veteran or any 
representative concerning the issue of entitlement to service 
connection for bilateral hearing loss.  The Board 
consequently concludes that the veteran is not seeking 
appellate review of that issue.

In an August 2002 statement, the veteran reported that he has 
been unable to work since March 2002 on account of his 
service-connected disability.  The issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities is therefore referred to the 
RO for appropriate action.

The Board also notes that the veteran was contacted by the 
Board in November 2002 to clarify whether he desired a 
hearing before a hearing officer at the RO.  He responded 
later in November 2002 that he did not desire such a hearing.  
He also at that time appointed his current representative.

By a June 26, 2003, motion, the veteran's representative 
sought to have this case advanced on the Board's docket.  The 
motion was granted on July 1, 2003.  38 C.F.R. § 20.900(c) 
(2002).  


REMAND

The veteran contends that he is entitled to a rating higher 
than 30 percent for the residual headaches from a head injury 
received in service.

Service medical records show that the veteran struck his head 
on a steel overhanging hook, immediately following which he 
reported experiencing symptoms including headaches and 
ringing in his right ear.  On VA examinations in December 
2000, the veteran reported symptoms including tinnitus, 
dizziness and headaches; neurologic examination was normal.

Service connection for head injury with residual headaches 
was granted in a June 2001 rating decision.  That rating 
decision also granted service connection for tinnitus, and 
denied service connection for motion sickness.  An August 
2001 rating decision denied service connection for vertigo.

On VA examination in November 2001, the veteran reported that 
he experienced up to three prostrating-type headaches per 
month.  Neurologic examination of the veteran was 
unremarkable, and the examiner diagnosed the veteran with 
migraine headaches.

In an August 2002 statement, the veteran alleged that his 
headaches had worsened since the November 2001 VA 
examination, and that he had been unable to work since March 
2002.  Under the circumstances, and in light of the evidence 
suggesting a recent worsening in the severity of his 
disability, the Board is of the opinion that further VA 
examination of the veteran is warranted.

In addition, the Board notes that the veteran reported 
receiving treatment at the VA Medical Center (VAMC) in Grand 
Island, Nebraska.  Although there are VA treatment records on 
file, it is unclear whether the referenced records are from 
the Grand Island VAMC, or (as appears to be the case) from 
the VAMC in Omaha, Nebraska.  The Board also notes that the 
veteran, in his August 2002 statement, suggested that recent 
private medical records relevant to his claim were available.

The Board lastly notes that the veteran in December 2001 
indicated that he was applying for VA vocational 
rehabilitation benefits; there is no indication that the RO 
attempted to obtain the veteran's vocational rehabilitation 
folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain the veteran's 
VA vocational rehabilitation folder 
as well as records from the VAMC in 
Grand Island, Nebraska for the 
period from 1987 to the present. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA neurological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's head 
injury with residual headaches.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should provide an opinion as to 
whether any of the headaches the 
veteran experiences are prostrating 
in nature, and, if so, describe the 
frequency with which the veteran 
experiences such headaches in terms 
of the average number of prostrating 
headaches experienced each month.  
The average length of a prostrating 
headache should also be identified.  
The examiner should also provide an 
opinion concerning the impact of the 
veteran's headaches on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that such a review of the claims 
file was made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issue on appeal.  
Consideration should be given to the 
potential applicability of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

